DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 03/09/2021.
Claim 1 has been amended.
Claims 2 - 4, and 6 - 7, are original.
Claim 5 has been cancelled.
Claims 8 - 20 were previously withdrawn.
Claims 1-4 and 6-7 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
Note that examiner Matthew Cobb has now been assigned to this Application. See Conclusion for contact information.
The prior objection to the specification is withdrawn based on Applicant's amendments.
Due to the applicant’s amendments, a new 35 USC 112(b) rejection has been imposed (see below).
 With regard to the limitations of claims  1-4 and 6-7, Applicant argues that the claims are patent eligible under 35 USC 101 because they meet the analysis set forth by 
Independent method claim 1 as amended recites the limitations of: 
identifying an instrument...; ...requesting generation of a payment token with a pass- through indicator...;  ...receiving a token...; ...associating a domain control or restriction and the payment token...; ...retrieving the domain control or restriction...; ...apply the domain control or restriction to the transaction.
The independent claim recites the abstract idea of:
Placing restriction(s) or not on a token used in a transaction.
The above claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, which may include a fundamental economic principal or practice and may also include a commercial interaction. The fundamental economic principal or practice / commercial interaction(s) 
The claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment of token utilization in transactions. Accordingly, the claim(s) recite an abstract idea.
The subject claims when taken individually or in combination, do not amount to significantly more than the abstract idea itself.  The computer components of the payment network, and also those components which may generate a payment token, are just applying high level generic computer components as tools to the above articulated abstract idea. The computer components are recited at a high-level of generality (i.e., as a generic payment network performing a computer function) such that they amount to no more than mere instructions to generally link the abstract idea to the general technology of token based transactions.  Additionally, the claims are directed to an abstract idea performed using generic computer elements as a tool.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination (see below 35 USC 101 formal analysis) are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited amended limitation(s) fail(s) to establish 
Applicant argues pursuant to 35 USC 101 that the invention does not set forth an abstract idea. Remarks 8 - 9. The examiner respectfully disagrees. The abstract idea set forth and further analyzed herein is placing restriction(s) or not on a token used in a transaction. Applicant argues that the abstract idea here articulated must be specifically enumerated within the "Certain Methods of Organizing Human Activity" activities. Remarks 9.  The examiner respectfully disagrees. It is enough that an abstract idea is here set forth, and that that abstract idea is reasonably grouped within (here) the "Certain Methods of Organizing Human Activity", which methods include fundamental economic practices  and/or a commercial interactions.
Applicant next argues pursuant to 35 USC 101 that the invention integrates the judicial exception into a practical application with meaningful limits. Remarks 10 - 12.  The examiner respectfully disagrees. Applicant argues essentially that it has achieved the technical solution of allowing a payment token to pass through a payment network without restriction, so that it can then apply  said restrictions to the usage of the token. Never was it disclosed that this method allows a different restriction to be placed on the token by the issuer. It is simply a matter of the issuer being able to 100% control
Applicant next argues pursuant to 35 USC 101 that the invention is "significantly more" than the judicial exception. Remarks 10-12. This is a slightly reconfigured argument than that which was made above in Step 2A, Prong 2. Again, it stresses that issuer may apply its own restrictions to the token usage rather than the merchant / payment network do the same thing. Again, the issue is simply about who controls the transaction, and amounts to a business solution to a business problem.
 Applicant argues pursuant to 35 USC 102 that Kumnick doesn't teach the above noted method. Remarks 12 - 15. In light of the fact that Applicant's amendments have caused examiner to now utilize 35 USC 103, Applicant's argument respecting section 102 is moot. Particulars of the 35 USC 103 analysis are set forth below.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 12/11/2020, and also respecting the pending amended claim set of 03/09/2021 as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully 
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1  (as well as its dependent claims due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "… wherein in response to receiving a transaction involving the payment token, a payment network passes the transaction through without applying the issuer-applied domain control or restriction;" and “wherein, in response to receiving the transaction with the token from the payment network, the issuer retrieves the issuer-applied domain control or restriction associated with the payment token and applies the issuer- applied domain control or restriction to the transaction.”, which limitation is vague and indefinite. One person of ordinary skill in the art might not come to the same conclusion as a second person of ordinary skill in the art as to what constitutes the noted claim limitation. One person of ordinary skill in the art might come to the conclusion that only a response to receiving a transaction involving a token triggers that the transaction may pass-through without any token related restrictions receiving" limitation which is referred to by the above not limitation is not claimed).   A second person of ordinary skill in the art may come to the reasonable conclusion that one must always allow a token to "pass-through" without any token related restriction, whether or not the same is "in response" to "receiving" any transaction. A suggestion to overcome this rejection is to amend the claim to include in a previous limitations a receiving step.  For the purposes of compact prosecution, examiner interprets this limitation to include the meaning that all payment network token transactions are allowed to pass-through.

Claim Rejections – 35 USC 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-4 and 6-7 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process) which is a statutory category of invention pursuant to 35 USC 101.  (Step 1: YES, the independent claim falls within a statutory category).
Independent method claim 1 as amended recites the limitations of: 
identifying an instrument...; ...requesting generation of a payment … with a pass- through indicator...;  ...receiving …; ...associating a domain control or restriction and the payment...; ...retrieving the domain control or restriction...; ...apply the domain control or restriction to the transaction.
The independent claim recites the abstract idea of:
Placing restriction(s) on a transaction.

The above claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, which includes fundamental economic principals or practices and includes a commercial interaction.  The fundamental economic principal or practice and/or commercial interaction(s)  are both certain methods of organizing human activity, which methods are one of several groupings of abstract ideas. (Step 2A - Prong 1: YES. The claim recites an abstract idea).
The above referenced claim limitation does not integrate the abstract idea into a practical application because it simply applies generic computer components to the recited abstract idea. The limitation otherwise attempts to use a computer as a tool to perform the above noted abstract idea. Those generic computer / computer related components  / limitations here include payment network and also include those components which may generate a payment token. See also Fig. 1. These computer / computer related components found within the claim are recited at a high-level of generality (i.e., a generic computer network configured to utilize payment tokens). The computer hardware/software is/are recited at a high-level of generality such that it amounts to no more than mere instructions to generally link the abstract idea to the technology of utilizing tokens in transactions. The limitations thus amount to Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer(s) / computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Given the above, the additional elements of the claim do not change the outcome of the analysis. Claims 1 is not patent eligible. (Step 2B: NO. The independent claim does not provide significantly more than the judicial exception).
The dependent claims, which are: 
wherein the pass-through indicator is a bank identification number (claim 2, further refining abstract idea);  wherein the pass-through indicator is a cryptogram parameter for the payment… (claim 3, further refining abstract idea); ...wherein the service provider is not associated with a payment network. (claim 4, further refining abstract idea); wherein the domain control or restriction is dynamic number (claim 6, further refining abstract idea);  ...wherein the domain control or restriction controls use of the payment … with a certain merchant, with a certain device, in a certain environment, at a certain time, in a certain geography, or at a certain authentication level (claim 7, further refining abstract idea),
further define / limit the abstract idea that is present in their respective independent claim 1 and thus also correspond to Certain Methods of Organizing Human Activity. Hence, they are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are also directed to an abstract idea.
Thus, claims 1-4 and 6-7 are not patent-eligible.

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any 
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1-4 and 6-7 are rejected pursuant to 35 USC 103 as being unpatentable over Kumnick (US20150319158A1) in view of Baldwin (US20130124346A1). 

Regarding claim 1:
Kumnick teaches:
identifying by an issuer of a financial instrument, an issuer-applied domain control or restriction on a payment token for the financial instrument; ("An issuer” or “authorizing entity” may typically refer to a business entity (e.g., a bank) that maintains an account for a user.", [049]), and ("An “acquirer” may typically be a business entity (e.g., a commercial bank) that has a business relationship with a particular merchant or other entity. Some entities can perform both issuer and acquirer functions. Some embodiments may encompass such single entity issuer-acquirers.", [051]) and ("The token service provider may collect information pertaining to the nature of the requestor and the relevant use of tokens to validate and formally approve the token requestor and establish appropriate domain restriction controls.", [038]) and ("Various entities of a tokenization ecosystem may assume the roles of the token service provider. For example, payment networks and issuers or their agents may become the token service provider by implementing the token services ...", [034]), a domain control restriction by the issuer (who may also be the token service provider, see below) is identified; 
requesting, by the issuer of a financial instrument and from a third- party token service provider, ("One embodiment of the invention is directed to a method. The method comprises receiving, by a data processor in a token service computer, a first token request from a first token requestor computer, the first token request including a value credential and a first domain identifier.", [005 "SUMMARY"]) and ("Various entities of a tokenization ecosystem may assume the roles of the token service provider. For example, payment networks and issuers or their agents may become the token service provider by implementing the token services ...", [034]; “token service provider” [0038]; [0103]; and fig. 5)
and storing an association of the issuer-applied domain control or restriction and the payment token ("Additionally, a digital wallet provider may also provide one or more of the following functions: storing multiple payment cards and other storing other information including billing address, shipping addresses, and transaction history, initiating a transaction by one or more methods, such as providing a user name and password, NFC or a physical token, and may facilitate pass-through or two-step transactions.", [047]); any associations of tokens which are allowed to "pass through" are stored; 
wherein, in response to receiving the transaction with the token from the payment network, the issuer retrieves the issuer-applied domain control or restriction associated with the payment token and applies the issuer- applied domain control or restriction to the transaction.  Note the above 35 USC 112(b) rejection as to the claim phrase "wherein, in response to receiving the transaction with the token from the payment network,", and also note that this limitation is interpreted as simply requiring that the issuer applies restrictions to the token, ... ("The attributes may be used by the token service provider [a.k.a. "issuer"] to apply domain restrictions or other controls during transaction processing. In some embodiments, the token vault may be a part of the token service system or the token service provider. Alternatively, the token vault may be a remote repository accessible to the token service provider.", [036]), the issuer may apply restrictions to the token as it deems fit;
Kumnick does not expressly disclose, but Baldwin teaches:
generation of the payment token with a pass- through indicator, under Broadest Reasonable Interpretation (BRI), anything  - including information - of whatsoever kind which indicates (i.e., it points out, designates, marks, identifies, singles out, calls attention to, displays, exhibits, or makes clear) that the token is pass through" the transaction (i.e., without restriction) is a "pass - through indicator", ...  (" The security token includes an NFC transceiver, a memory in communication with the NFC transceiver, the memory storing transaction information, and logic on the memory for communicating the transaction information to a point-of-sale (POS) terminal based on a determination that no restriction is present.", [006]), the information in memory communicates or points out to the POS that no restriction as to the token is present; 
wherein in response to receiving a transaction involving the payment token, a payment network passes the transaction through without applying the issuer-applied domain control or restriction; (" The security token includes an NFC transceiver, a memory in communication with the NFC transceiver, the memory storing transaction information, and logic on the memory for communicating the transaction information to a point-of-sale (POS) terminal based on a determination that no restriction is present.", [006]), the information held in in memory may communicate as above during the POS transaction that there is no restriction respecting the token; 
receiving, from the token service provider, the payment token comprising the pass-through indicator; and ("the POS terminal could receive transaction information from the security token,", [025]) and ("The method includes receiving transaction information and a restriction at the security token, and transmitting the transaction information to a point-of-sale (POS) terminal upon a determination that the restriction is not triggered.", [008]), and, as additionally 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Kumnick  to incorporate the teachings of Baldwin because the system set forth in Kumnick  would increase its security / efficiency by having the ability when necessary to not impose a token restriction during the transaction and thus allow usage of a pass-through indicator as was done in Baldwin. ("A successful authorization may lead to POS terminal 130 receiving transaction information, and verifying this information with server 142 via network 140. If no restrictions are imposed, and if the transaction information is verified, server 142 may confirm the transaction with POS terminal 130, and POS terminal 130 in turn may program security token 120 with a confirmation. The confirmation may include a receipt, a transaction report, and other details about the transaction.", [021]).
Regarding claim 2:
The above combination of Kumnick and Baldwin disclose the limitations of claim 1:
Kumnick further teaches:
wherein the pass-through indicator is a bank identification number.  ("The token service provider may collect information pertaining to the nature of the requestor and the relevant use of tokens to validate and formally approve the token requestor and establish appropriate domain restriction controls. Successfully registered token requestors may be assigned a domain ID that may also be entered and maintained within the token vault. Token requestors may be revoked 
Regarding claim 3:
The above combination of Kumnick and Baldwin disclose the limitations of claim 1:
Kumnick further teaches:
wherein the pass-through indicator is a cryptogram parameter for the payment token. ("Some exemplary token domain restriction controls may require the verification of the presence of a token cryptogram that is unique to a given transaction. In some embodiments, a token domain can be associated with a token requestor. For example, a token requestor may request tokens for a certain domain, and both the token requestor and domain may be identified by a certain domain ID.", [039]) and ("Accordingly, token codes may be protected by encryption, secure storage, and any other suitable safeguarding. In some embodiments, the token code may also be used in the creation of a cryptogram.", [0105]).  
Regarding claim 4:
The above combination of Kumnick and Baldwin disclose the limitations of claim 1:
Kumnick further teaches:
wherein the token service provider is not associated with a payment network.  ("Various entities of a tokenization ecosystem may assume the roles of the token service provider. For example, payment networks and issuers or their agents may become the token service provider by implementing the token services according to embodiments of the present invention. ", [034]), payment networks and token service providers may have been previously unassociated prior to the, for example, POS transaction regarding the token.
Regarding claim 5:
Cancelled.
Regarding claim 6:
The above combination of Kumnick and Baldwin disclose the limitations of claim 1:
Kumnick further teaches:
wherein the domain control or restriction is dynamic.  ("Examples of account information may include a PAN (primary account number or “account number”), user name, expiration date, CVV (card verification value), dCVV (dynamic card verification value),", [029]) and ("but it may still be possible to track user 120 activity based on the payment token, as the payment token can remain static and can be submitted by multiple entities. The security of the payment token can be maintained by incorporating the token code and the domain ID, as the payment token may only be valid if accompanied by a valid token code and domain ID. Thus, with minimal changes to existing systems, payment security is improved without sacrificing the ability to track user 120 activity.", [0144]).

Regarding claim 7:
The above combination of Kumnick and Baldwin disclose the limitations of claim 1:
Kumnick further teaches:
wherein the domain control or restriction controls use of the payment token with a certain merchant, with a certain device, in a certain environment, at a certain time, in a certain geography, or at a certain authentication level.  ("The attributes may be used by the token service provider to apply domain restrictions or other controls during transaction processing.", [036]) and ("The token service provider may collect information pertaining to the nature of the requestor and the relevant use of tokens to validate and formally approve the token requestor and establish appropriate domain restriction controls.", [038]).


Conclusion

THIS ACTION IS MADE FINAL.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and is:
Lindner (US20160217459) is relevant because it teaches a “virtual vault … created to store the relationship between an issued token and an associated funding account and/or or PAN… a cryptogram associated with the token may include a set of transaction details. These transaction details may include domain restrictions.” [0029].
Aabye (US20170255932) is relevant because it teaches “systems and methods for combining domain restriction with remote authentication to prevent unauthorized transactions from being conducted over a computer network such as the Internet. An online transaction can be conducted with a token instead of a real account identifier. The token may have domain restriction to limit how the token can be used.” [0003].
Dogin (US20190197616) “Tokens used with one or more embodiments may, but need not, conform to the specification? EMV® Payment Tokenisation Specification 6.2.4 explains how device ID can be used and page 46 thereof addresses token location information (e.g., for a token residing on a device). Page 68 thereof notes that the Token Cryptogram generated from the mobile device along with POS Entry Mode will serve as the Domain Restriction Control fields that will be used by the Token Service Provider to validate the integrity of the transaction using that Payment Token.” [0154].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW COBB/ Examiner, Art Unit 3694


/Mike Anderson/Primary Patent Examiner, Art Unit 3694